         Case 7:16-cv-01593-KMK Document 264 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIA ALVES, individually, and on behalf
 of all others similarly situated,

                                  Plaintiff,
                                                              No. 16-CV-1593 (KMK)
        v.
                                                                       ORDER
 AFFILIATED HOME CARE OF PUTNAM,
 INC., and BARBARA KESSMAN, in her
 individual capacity,

                               Defendants.


KENNETH M. KARAS, District Judge:

       The Court will reopen discovery for 60 days. The Parties must serve all additional

interrogatories and document production requests, and complete all additional depositions,

within this period. The Court will also allow the Parties to complete any additional expert

disclosures—including reports, production of documents, and depositions—within this same 60-

day window, thus mooting Plaintiffs’ pending request for a preclusion and sanctions order, (see

Dkt. Nos. 244, 245, 247, 248). In view of this reopened discovery period, Plaintiffs’ Motion for

Class Certification and Final Certification of the Collective Action, (Dkt. No. 215), Plaintiffs’

Motion for Summary Judgment, (Dkt. No. 217), and Defendants’ Cross-Motion for Summary

Judgment, (Dkt. No. 233), are denied without prejudice and with leave to renew at the

conclusion of discovery. The Clerk of Court is respectfully directed to terminate the pending

motions, (Dkt. Nos. 215, 217, 244).

SO ORDERED.

DATED:         October 29, 2020
               White Plains, New York              ________________________________
                                                   KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE
